Citation Nr: 0513349	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection of residuals of a right 
ankle fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from July 1956 until May 
1958.  

In September 1999, the RO received the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle fracture.  The claim was denied as not well-grounded in 
December 1999.  The veteran did not appeal.  In July 2001, 
the RO on its own motion reopened the veteran's claim for 
consideration and development in compliance with the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well groundedness standard.  See 7(b) of the 
VCAA; see also VAOPGCPREC 3-2001.  The April 2002 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the April 2002 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in October 2002.

The veteran presented video testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in December 
2003.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.

This matter was previously before the Board in May 2004.  At 
that time, the matter was remanded to the Appeals Management 
Center (AMC) for additional development.  That development 
has been completed and a Supplemental Statement of the Case 
was issued in December 2004.  The matter was then returned to 
the Board.  



On May 5, 2005, medical evidence submitted directly to the 
Board was received.  The evidence was not accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2004).  
Therefore, the Board has no choice but to remand this matter 
to the Agency of Original Jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran in essence contends that he fractured his right 
ankle in service and that he has a current right ankle 
disability resulting therefrom.

In May 2005, the Board received additional evidence from the 
veteran.  Included in the additional documentation are 
diagnostic records which were not previously of record.  
These records at least suggest that a current right ankle 
disability exists, and that this is related to an old ankle 
fracture.  The records are obviously pertinent to the issue 
on the appeal, which involves service connection of a current 
right ankle disability.  There has been no waiver of initial 
RO consideration of this material.  

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the veteran's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. §§ 19.37, 
20.1304 (2004).   

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

After undertaking any additional 
evidentiary and/or procedural development 
deemed by it to be appropriate, VBA 
should re-adjudicate the issue of the 
veteran's entitlement to service 
connection of a right ankle disability, 
taking into consideration the evidence 
that has been added to the record since 
the last adjudication.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.
		
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




